Citation Nr: 9912617	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability of the 
right wrist, to include the thumb.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1943 to 
January 1946.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from rating actions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By means of an October 1996 decision, 
the Board remanded this case to the RO for further action.  
The claim was subsequently transferred to the St. Petersburg, 
Florida, RO.  The claim is now returned to the Board for a 
decision.


FINDINGS OF FACT

1.  The appellant did not suffer from a chronic hearing loss 
disability in service; any hearing loss disability shown 
several years after separation from service is not related to 
service; a claim for service connection for hearing loss is 
not plausible.

2.  The appellant did not suffer from a chronic right wrist 
and thumb disability in service; any current right wrist and 
thumb disability is not related to service; a claim for 
service connection for a right wrist and thumb disability is 
not plausible.

3.  Service connection for a back disorder was denied by a 
March 1946 rating action.  That decision is final.

4.  Additional evidence submitted after the March 1946 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991), 38 C.F.R. § 3.303 (1998).

2.  A claim for service connection for a disability of the 
right wrist, to include the thumb, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 38 C.F.R. 
§ 3.303 (1998).

3.  The RO's March 1946 decision to deny service connection 
for a back disorder is a final determination.  Evidence 
received subsequent to the March 1946 determination is new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that while on active duty, he was 
exposed to noise while shooting with a rifle and while on 
maneuvers on the firing range.  He also indicated that he had 
difficulty with his hearing after several high altitude 
flights.  He asserts that during service, he was advised that 
he had a chronic ear infection in one of his ears and nerve 
loss in the other ear.  He reports that he continued to have 
chronic ear infections after service and that he was treated 
with antibiotics after service to help clear up the 
infections.  He also reports that since 1950, he has had to 
wear hearing aids due to hearing loss.  

The appellant also contends that he injured his back and his 
right hand when he fell from a truck.  He further contends 
that he reinjured his back when a box fell against his back.  
He asserts that he has had continual back problems since 
service.  He also asserts that he has pain in his wrist when 
he utilizes it.  

The Board notes that a rating action in March 1946 denied 
service connection for a back disorder.  The evidence of 
record at that time included the appellant's discharge 
examination report, dated in January 1946, which indicates 
that he had back trouble in 1943 after a fall from a truck, 
and that he continued to have occasional low back pain .  It 
was noted that this back trouble was incurred while in 
military service, but that physical examination was negative 
at that time and that there were no present physical defects.  
The discharge examination report further indicates that he 
sprained his left thumb in February 1943 and that examination 
of the left wrist showed full range of motion.  There were no 
abnormalities of the ears and his hearing examination noted 
that he had 15/15 hearing in each ear. 

Evidence pertaining to the appellant's back disability 
submitted subsequent to the 1946 rating action include the 
appellant's contentions and assertions with regards to the 
service-incurrence of his back injury and the continual back 
trouble since service, as reported above.  He also reports 
that he has had treatment for his back disorder since 
separation from service, and that surgery was recommended.  
Also submitted subsequent to the 1946 rating action are 
additional service medical records which indicate that he was 
seen for complaints of low back pain on several occasions 
during service.  His diagnosis included "[c]hronic back 
strain result of tropism," for which daily infra-red 
treatment was recommended.  (See February 1944 
hospitalization report.)  

Service medical records also indicate that in February 1943, 
the appellant sprained his left hand and that he was treated 
with soaks.  Service medical evidence of record does not 
indicate any complaints of or indication of a hearing loss 
disability or any right hand and thumb injury or disability.

I.  Service connection for hearing loss.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). A claimant 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  For purposes of a 
well-grounded analysis, the Board must assume the 
truthfulness of the evidence.  King v. Brown, 5 Vet.App. 19, 
21 (1993) (citing Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990)).

In order for a claim to be well-grounded, there must be: (1) 
medical evidence of a disability; (2) lay or medical evidence 
of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id. 

The Board has considered the evidence of record and finds 
that the claim of service connection for a hearing loss 
disability is not well-grounded.  As mentioned above, the 
appellant's service medical records show no complaints, 
treatment for, or any other evidence of hearing loss in 
service.  The Board notes his assertions that he was exposed 
to noise in service and that he was advised that he had ear 
infections and nerve loss.  However, assuming, for well-
groundedness purposes, the truth of these assertion, it is 
clear that any earlier problems with his ears were resolved 
as his separation examination report indicates that his ears 
were normal and that he had normal hearing.  The Board also 
notes his assertions that he was required to wear hearing 
aids approximately 4 years after separation from service.  
However, the evidence does not establish a medical link 
between acoustic trauma in service and any hearing loss 
several years after separation from service.  The Board 
thus concludes that a well-grounded claim has not been 
submitted and the claim must be denied.

II.  Service connection for a right wrist and thumb 
disability.

As mentioned above, the service medical records indicate no 
treatment for or complaints of a right wrist and thumb injury 
or disorder.  Rather, the service medical records show that 
the appellant sprained his left hand.  The Board notes his 
assertions that he sustained an injury to the right wrist and 
thumb in service.  However, assuming for well-groundedness 
purposes that he did sustain an injury, any such injury was 
acute and transitory as his separation examination does not 
show any chronic right wrist or thumb disability.  The Board 
also notes his assertions that he continues to have right 
wrist and thumb problems.  However, the evidence does not 
establish a medical link between any current right wrist or 
thumb disorder and service.  Therefore, the Board concludes 
that a well-grounded claim has not been submitted and that 
the claim must be denied.

III.  New and material evidence for a back disorder.

The Board notes that the RO has reopened the appellant's 
claim and decided the case on the merits.  However, the Board 
must still address the underlying issue as to whether the 
appellant has submitted sufficient evidence to reopen his 
claim before addressing the merits of the claim.  Barnett v. 
Brown, 8 Vet.App. 1 (1995).  Thus, the issue on the title 
page has been corrected to more accurately reflect the issue 
on appeal.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, No. 97-1534 (U.S. Vet.App. 
Feb. 17, 1999)(en banc); Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, at 4.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Evidence is presumed credible for the purpose of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If it is determined that new and 
material evidence has not been submitted, then the Board's 
analysis must end and the claim must be denied.  Butler v. 
Brown, 9 Vet.App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 4.  For purposes of a 
well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Determining what the "issue at hand" is for purposes of 
reopening a finally denied claim depends on what evidence was 
before the rating agency when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the RO's 1946 decision determined that evidence of a 
back disorder was not shown at his separation examination, 
and thus denied the claims.

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted.  The Board 
notes, in particular, that the newly submitted evidence 
include service medical records which indicate a diagnosis of 
a chronic back strain due to tropism.  The appellant has also 
indicated that he continues to suffer from a back disorder 
and that he has been receiving treatment for this disorder.  
The Board finds that this evidence bears directly and 
substantially upon the matter under consideration in that it 
suggests that there is in fact evidence of a chronic and 
current back disability.  This evidence is neither cumulative 
nor redundant and is so significant that it must be 
considered.  The Board thus concludes that the claim must be 
reopened.  Having reopened the claim, the Board finds that 
further development is necessary and that the claim should be 
remanded to the RO. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a disability of the 
right wrist, to include the thumb, is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder.



REMAND

As mentioned above, the appellant has indicated that he has 
had continual back problems since service and that he has 
received treatment for his back since separation from 
service.  (See transcripts of hearings held in December 1992, 
September 1993, and December 1998.)  The Board finds that all 
post-service treatment records should be obtained and 
associated with the claims file and that the appellant should 
be afforded a VA orthopedic examination to determine the 
nature and etiology of any back disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's 
treatment records pertaining to his back 
disorder since separation from service, 
and associate them with the claims file.  
This includes contacting the appellant 
and asking him to identify all physicians 
that have treated him for his back since 
service and assisting him in obtaining 
any available treatment records from his 
physicians, to include Dr. Kraseny.  (See 
transcript of December 1998 hearing, p. 
19.)

2.  Once the above has been accomplished, 
the RO should take the necessary steps to 
schedule the appellant with a VA 
orthopedic examination to determine the 
nature and etiology of any back disorder 
that may be present.  The examiner is 
asked to specifically indicate the 
diagnosis of the appellant's back 
disorder and state whether it is at least 
as likely as not that any current back 
disorder was first manifested in service.  
All necessary diagnostic tests are to be 
accomplished.  The claims file and copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner is to indicate such review in 
the examination report.   

3.  Once the above has been accomplished, 
the RO should review the new evidence of 
record and determine whether additional 
development is indicated.  If so, all 
such necessary development should be 
accomplished.  The RO should then 
readjudicate the issue of entitlement to 
service connection for a back disorder.

If the benefit sought remains denied, following the usual 
appellate procedures, the case should be forwarded to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




